COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-15-00296-CV


IN RE REGINA NACHAEL HOWELL                                                 RELATOR
FOSTER


                                    ------------

                            ORIGINAL PROCEEDING
                        TRIAL COURT NO. 322-518571-12

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      The court has considered relator’s “Petition for Emergency Writ of

Prohibition and Writ of Mandamus” and “Emergency Motion for Stay” and is of

the opinion that relief should be denied.          Accordingly, relator’s “Petition for

Emergency Writ of Prohibition and Writ of Mandamus” and “Emergency Motion

for Stay” are denied.


                                                       PER CURIAM

PANEL: DAUPHINOT, WALKER, and GABRIEL, JJ.

DELIVERED: September 21, 2015
      1
       See Tex. R. App. P. 47.4, 52.8(d).